ALD-059                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 12-3358
                                    ___________

                         ASSEM A. ABULKHAIR, Appellant

                                          v.

   *PRESIDENT OF THE UNITED STATES OF AMERICA, in his official capacity;
             GEORGE W. BUSH, President of the United States, individually;
 *ATTORNEY GENERAL UNITED STATES OF AMERICA, in his official capacity;
        MICHAEL MUKASEY, individually; *SECRETARY UNITED STATES
         DEPARTMENT OF HOMELAND SECURITY, in his official capacity;
    MICHAEL CHERTOFF, individually; US CITIZENSHIP AND IMMIGRATION
 SERVICES; JOHN THOMPSON, individually and in his capacity as District Director,
   Newark Office, U.S. Citizenship & Immigration Services; EMILIO T. GONZALEZ,
  individually and in his capacity as Director U.S. Citizenship & Immigration Services;
ROBERT S. MUELLER, III, individually and in his capacity as Director, Federal Bureau
   of Investigation; MICHAEL HAYDEN, individually and in his capacity as Director,
          Central Intelligence Agency; THE UNITED STATES OF AMERICA

                  *(Substituted pursuant to Fed. R. App. P. 43(c)(1))
                     ____________________________________

                   On Appeal from the United States District Court
                            for the District of New Jersey
                          (D.C. Civil No. 2-11-cv-06616)
                     District Judge: Honorable Jose L. Linares
                    ____________________________________

  Submitted for Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               December 6, 2012
            Before: SLOVITER, VANASKIE and WEIS, Circuit Judges

                           (Opinion filed: January 7, 2013)

                                          1
                                        _________

                                        OPINION
                                        _________

PER CURIAM.

       Assem A. Abulkhair, proceeding pro se, appeals from the denial of his request for

pro bono counsel due to lack of jurisdiction and the denial of his motion for recusal as

moot. For the reasons that follow, we will summarily affirm.

                                             I.

       The facts being well-known to the parties, we highlight only those that are

pertinent to this appeal. Abulkhair initiated this civil action in November 2011. His

complaint was dismissed by the District Court for failure to state a claim upon which

relief may be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B). (Dkt. Nos. 2, 3.) On May

18, 2012, Abulkhair filed a notice of appeal, (Dkt. No. 4), a request for pro bono counsel,

and a motion for recusal of the trial judge.1 Relying on Venen v. Sweet, 758 F.2d 117,

120 (3d Cir. 1985), the Magistrate Judge denied Abulkhair’s request for pro bono

counsel. Abulkhair appealed to the District Court. (Dkt. No. 12.)

       The District Court agreed with the Magistrate Judge that the filing of Abulkhair’s

notice of appeal divested it of jurisdiction over his case. The District Court affirmed the

denial of the motion for pro bono counsel and deemed the motion for recusal moot, as no

1
  We summarily affirmed the dismissal of Abulkhair’s complaint on August 30, 2012.
(C.A. No. 12-2476). The primary basis of the recusal motion was that the presiding trial
judge was appointed by President George W. Bush, a named defendant. (Dkt. No. 6.)

                                             2
complaint was pending before the District Court. (Dkt. No. 15.) Now before us is

Abulkhair’s appeal of the District Court’s decision.

                                             II.

       Generally, the filing of a notice of appeal confers jurisdiction on this Court and

divests the District Court of its control over those aspects of the case involved in the

appeal. Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam).

Some exceptions to this rule exist, such as when an appeal is taken from a non-appealable

order. Venen, 758 F.2d at 121. However, the order dismissing Abulkhair’s complaint

was unquestionably appealable, and it is well-settled that Abulkhair’s appeal of the order

dismissing his complaint divested the District Court of jurisdiction over his case. Id.

       As such, the District Court properly affirmed the Magistrate Judge’s decision

denying Abulkhair’s request for pro bono counsel due to lack of jurisdiction, as that

request was filed after the notice of appeal. We similarly agree with the District Court’s

decision denying Abulkhair’s motion for recusal as moot, given that no active complaint

was pending at the time it was filed.2

                                             III.

       There being no substantial question presented on appeal, we will summarily affirm

the July 11, 2012 order of the District Court. 3d Cir. LAR 27.4 and I.O.P. 10.6.




2
  We note that the District Court appropriately denied the recusal motion without
prejudice in the event that the dismissal of Abulkhair’s complaint was reversed on appeal.
                                              3